Exhibit 99.1 Contacts: Semitool, Inc. Pfeiffer High Investor Relations, Inc. Larry Viano, Chief Financial Officer Geoff High lviano@semitool.com www.pfeifferhigh.com Semitool Records $71.7 Million in Fourth Quarter Bookings, Orders up 120% from 2009 Third Quarter Asia-based Customers Generate Nearly 63% of Fourth Quarter Orders KALISPELL, MT. – October 6, 2009 – Semitool, Inc. (NASDAQ: SMTL) today announced fourth quarter bookings of $71.7 million.Bookings volume was more than double the company’s fiscal third quarter orders of $32.6 million and nearly three times its second quarter bookings of $24.6 million.It also represented the largest sequential bookings increase since Semitool went public in1995. “The investments we have made in our Asian organizations have led to a substantial expansion of our market share in the region,” said Larry Murphy, president and chief operating officer.“Approximately 63% of our fourth quarter bookings came from Asia-based customers.The success of our Asian market strategy has significantly elevated our potential sales ceiling as we approach the next capital spending cycle.” Management now expects fiscal fourth quarter revenue of between $46 million and $47 million, up from a previous revenue forecast of between $40 million and $42 million. Semitool intends to report consolidated fourth quarter financial results after the market closes on November 5, 2009.Details related to the company’s fourth quarter conference call and webcast will be presented in a subsequent news release. About Semitool, Inc.
